Citation Nr: 0511770	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  92-23 732 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include whether the charged indebtedness is 
valid.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1987 decision by 
the Committee on Waivers and Compromises (Committee) of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a waiver of 
indebtedness of $10,144.16 plus interest due to fraud on the 
appellant's part.  The record includes notes from a May 1987 
hearing held with the veteran, but no hearing transcript was 
found.  The veteran testified at an RO hearing in August 
1988, a copy of this transcript is associated with the 
record.  In July 1989, the Board affirmed the Committee's 
denial, finding that the appellant's actions in using his 
loan guaranty constituted material fault so as to preclude 
waiver of his indebtedness.  

In December 1991, the appellant sought reconsideration of the 
former denial based on new and material evidence not 
previously considered and the promulgation of new regulations 
governing waivers of indebtedness.  In January 1992, the 
veteran testified at an RO hearing; a copy of the transcript 
is associated with the record.  In a March 1992 decision, the 
subject of this appeal, the Committee did not find that 
fraud, misrepresentation or bad faith existed but confirmed 
its earlier denial determining that no new evidence was 
submitted that could change the previous decision and that 
collection of the debt would not be against equity and good 
conscience.  

In November 1994, the Board remanded the case to the RO for 
additional development to include the validity of the debt.  
In August 1998, the Board again remanded the case to the RO 
for additional development and to adjudicate the issue of the 
validity of the debt with respect to the legal basis upon 
which the appellant was being held responsible for the debt 
and the propriety of the procedures employed by VA to approve 
the loan.  

In June 1999, the Board determined that the debt of 
$10,444.16 plus interest was valid and that the appellant's 
actions constituted bad faith, precluding further 
consideration of the waiver of recovery of the loan guaranty 
indebtedness.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2002 Appellee's Motion for Remand and 
Stay of Proceedings (Appellee's Motion), the Secretary asked 
that the case be remanded for readjudication to more fully 
address the validity of the debt and to use the proper 
standard for bad faith.  In an Order dated June 6, 2000, the 
Court granted that motion, vacated the June 1999 Board 
decision, and remanded the case for additional development 
and readjudication.  In January 2001, the Board remanded the 
case to the RO for further development consistent with the 
Appellee's Motion.  In a January 2002 decision, the Committee 
granted waiver of $7,988.40 of the loan indebtedness.

In May 2004, the Board again remanded the case to the RO to 
schedule the appellant for a hearing before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  On the day 
of the scheduled hearing, the appellant canceled his hearing 
request and asked that the appeal process continue.  
Therefore, the Board deems his request to be withdrawn.  
38 C.F.R. § 20.704 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

This case must be remanded to the RO for compliance with 
earlier Board remands and the Court's Order.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

As the Appellee's Motion noted the loan guaranty indebtedness 
in question arises from a real estate transaction conducted 
in September 1976 in Puerto Rico.  The appellant has 
consistently maintained that he was an unwitting participant 
in this transaction, and did not even learn of the resultant 
indebtedness until his federal income tax refund was attached 
by VA in 1987.  In an effort to explain his signatures on the 
loan documents, the appellant testified that while 
hospitalized following a serious automobile accident in 1966, 
he signed some blank papers for a realtor who promised him 
that, should the appellant die of his injuries, his wife 
would be provided a free home by VA since he was a recently 
discharged veteran.  In support, the appellant obtained a 
statement from his hospital roommate, confirming the 
appellant's version of the incident, and an affidavit from 
the seller, who stated that he did not sell the property to 
the appellant but rather to a realtor whose name he could not 
remember.  The appellant has also submitted evidence 
indicating that by 1976, his wife had divorced him and that 
she had moved to New York, and that much of the personal 
information about him contained in the loan documentation was 
false.  

In an August 1998 remand, the Board directed the RO to fully 
address the appellant's contentions that the 1976 real estate 
transaction was a sham perpetuated against him without his 
knowledge, and if necessary, refer the matter to the Regional 
Counsel for an advisory opinion addressing the appellant's 
arguments and the legal issues raised.  Without addressing 
the appellant's contentions, in a December 1998 supplemental 
statement of the case (SSOC), the RO decided the debt was 
valid because the appellant's signature appeared on the loan 
documents and that the appellant's "willful default" 
constituted bad faith thus precluding consideration of 
waiver.  Similarly, the Board's June 1999 decision did not 
address the appellant's contentions, in particular, the 
statements and affidavit received from the appellant's 
hospital roommate or the seller both of which tended to 
corroborate the appellant's explanation of how his signature 
was obtained.  Moreover, the Board appeared to have based its 
finding of bad faith upon the standard invalidated in 
Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).

In response to the Board's January 2001 remand, the 
Committee, in January 2002, granted a waiver of $7,988.40, 
indicating that the Committee was unable to provide all the 
evidence requested on remand.  Additional inquiries were not 
made of the seller or the appellant's ex-wife because the 
appellant failed to provide updated addresses.  He also 
failed to submit a financial status report (FSR).  In an 
April 2003, the Regional Counsel provided an opinion on 
whether under the laws of Puerto Rico there is a valid and 
exigible debt which VA can collect from the veteran.  That 
opinion did not address the veteran's contention that the 
loan was a sham.  In an August 2003 SSOC, the RO did address 
the relevance, or lack of relevance, of the veteran's 
hospital roommate's statement, but failed to address the 
appellant's contentions that the 1976 real estate transaction 
was a sham perpetuated against him without his knowledge.  
Moreover, this SSOC contains inconsistent statements, for 
example: "VA form 8497 Verification of Employment signed by 
him in August 6, 1976 was revised May 1975; VA form 26-1976 
Certification of Loan Disbursement signed in September 28, 
1976 was revised in October 1974."   

In October 2003, the veteran reiterated his contentions: that 
the house was bought without a valid certificate of 
eligibility; that he never requested or applied for a 
certificate of eligibility; that the appellant's credit 
report for the alleged period did not reflect any negative 
activity nor show that the property was ever on his credit 
report; that the seller of the house admitted that he did not 
sell the property to the appellant; that the RO never 
contacted the seller or his ex-wife as directed by the 
November 1994 remand; that VA admitted that the signatures 
and dates on the original contract were altered and different 
pens used; that neither water nor electricity services were 
turned on before the alleged transaction; that VA never 
informed him of this situation before giving the Internal 
Revenue Service (IRS) the authority to withhold his tax 
refund; and that at a May 1987 hearing the RO admitted that 
fraud had been committed by someone within the agency.

The veteran, in essence, disputes the validity of the debt.  
The Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2004); see also VAOPGCPREC 6-98.  The propriety and amount 
of the indebtedness at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the Committee 
to determine whether the creation of the debt at issue was 
proper and, if so, the correct amount is needed prior to 
further appellate consideration.  

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
With regard to the amount of the debt, the Board notes that 
both the original Committee decision and the Regional 
Counsel's opinion refer to a principal amount of $10,144.16 
plus interest and the IRS withheld $2,789.53 of his 1986 tax 
refund, while the January 2002 Committee waived only 
$7,988.40.  As such, the Board believes that further action 
by the Committee to determine whether the creation of the 
debt at issue was proper and, if so, the correct amount is 
needed prior to further appellate consideration.  The Board 
observes that, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the entire amount of the indebtedness less 
any amount that has been waived must be considered, which 
appears to be $10,144.16 plus interest minus the $7,988.40 
that has been waived.  The Board believes that an audit 
should be done on the veteran's loan account dealing with the 
foreclosure of the house, indicating what he originally paid 
for the property, what he owed at the time of foreclosure, 
and what the house was sold for, including credits given as a 
result of foreclosure sale receipts that might have reduced 
his original indebtedness.  

The veteran complains that the RO did not contact either the 
seller or his ex-wife; however, the Board notes that the 
veteran neither supplied the last known address for either 
one nor did he submit an FSR as requested on more than one 
occasion.  The Board reminds the appellant that the duty to 
assist is not a one-way street, and the claimant has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Finally, if the debt is 
determined to be valid, the appellant should be asked to 
submit an updated financial status report (FSR).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should set forth in the record 
a written audit of the appellant's loan 
guaranty account for the period of the 
overpayment.  This audit should reflect 
the amount of the original loan, the 
amounts actually paid by the appellant, 
if any, the amount received from the 
foreclosure sale, and the amount owed on 
the mortgage after the proceeds from, and 
the expenses incurred for, the 
foreclosure have been considered.  This 
audit should reflect, on a month-by-month 
basis, the original amount of 
indebtedness, as well as any waiver of 
indebtedness and payments made on the 
veteran's behalf (for example, tax refund 
withheld), as well as the amounts 
properly due.  A copy of the written 
audit should be inserted into the claims 
file and another provided to the veteran 
and his representative.

2.  The RO should contact the veteran for 
the seller's and his former spouse's most 
recent address.  If a response is 
received from the veteran, the RO should 
attempt to obtain any additional records 
that the seller might have in his 
possession regarding the sale of the 
subject property and a statement from his 
former spouse regarding her knowledge of 
the purchase of the property by the 
appellant and any documentation she might 
have.  If the veteran fails to respond 
within a reasonable time, the RO should 
send the above requests for information 
to the last known address of record, if 
any, for the seller and the appellant's 
former wife.  The RO's efforts in this 
regard should be documented and any 
records received should be associated 
with the loan guaranty file.

3.  The Committee should then adjudicate 
the issue of whether the loan 
indebtedness at issue was properly 
created, including the legal basis upon 
which the appellant is being held 
responsible for the debt (indemnity), the 
propriety of the procedures employed by 
VA to approve the loan in the first 
instance, consideration of whether 
reasonable notice was given and due 
process was met, and the amount of such 
overpayment.  A comprehensive explanation 
of the Committee's reasons and bases for 
that decision should be prepared and 
incorporated into the claims folder, to 
include a discussion of the veteran's 
contentions regarding the alleged 
invalidity of the debt, that is, that the 
sale of the property to him and his 
former spouse in September 1976 was a 
sham that was perpetuated against him 
without his knowledge or consent and the 
seller's affidavit.  If it is determined 
that any or all of the indebtedness at 
issue was improperly created, award 
action should be taken to rectify the 
error.  In any case, the veteran and his 
representative should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.

4.  Thereafter, if the loan indebtedness 
is found to have been properly created, 
the veteran should be allowed an 
opportunity to submit additional evidence 
pertinent to his request for waiver of 
recovery of the debt, including a 
complete financial status report, citing 
all current income, expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case which specifically addresses the 
issue of creation of the loan 
indebtedness and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation and bad faith, including 
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 1.965(a) (2004).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




